       Case 2:20-cv-00079-WJ-CG Document 80 Filed 12/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                            CV No. 20-79 WJ/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
         Cross-Defendant.


       ORDER VACATING TELEPHONIC PRE-SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon communication with counsel. IT IS

HEREBY ORDERED that the telephonic pre-settlement conference scheduled for

December 10, 2020, is VACATED. The Court will continue to communicate with

counsel in an effort to resolve this action prior to the settlement conference scheduled

for December 18, 2020.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
